[image_004.jpg]

 

 

FOURTH AMENDED REPLACEMENT AND RESTATED CREDIT AGREEMENT

New York

August 31, 2020

 

Borrower:   Corning Natural Gas Corporation a(n) o individual  x corporation  o
general partnership   o limited liability company   o organized under the laws
of  New York having its chief executive office at  330 West William Street,
Corning, New York 14830

 

Bank:M&T BANK, a New York banking corporation with its chief executive office at
One M&T Plaza, Buffalo, NY 14203. Attention: Office of General Counsel.

 

The Bank and the Borrower agree as follows:

 

1.       DEFINITIONS.

 

a.“Agreement” means this Fourth Amended Replacement and Restated Credit
Agreement.

 

b.“Capital Expenditures” (“CAPEX”) means, at any time, all acquisitions of
machinery, equipment, land, leaseholds, buildings, improvements and all other
expenditures considered to be for fixed assets under G.A.A.P., consistently
applied. Where an asset is acquired under a capital lease, the amount required
to be capitalized shall be considered a capital expenditure during the first
year of the lease.

 

c.“Cash Flow” means the sum of (i) net income after tax, dividends and
distributions, plus (ii) depreciation expense and amortization, plus (iii)
Interest Expense, plus (iv) non-cash expenses and minus (v) non-cash income, all
determined in accordance with G.A.A.P.

 

d.“Cash Flow Coverage” means the ratio of Cash Flow to the sum of (i) the
current portion of all Long Term Debt as specified in the financial statement
dated twelve (12) months prior, plus (ii) Interest Expense, all determined in
accordance with G.A.A.P

 

e.“Credit” means any and all credit facilities and any other financial
accommodations made by the Bank in favor of the Borrower whether now or
hereafter in existence.

 

f.“Current Assets” means, at any time, the aggregate amount of all current
assets, including, but not limited to, cash, cash equivalents, marketable
securities, receivables maturing within twelve (12) months from such time, and
inventory (net of LIFO Reserve), but excluding prepaid expenses and officer,
stockholder, employee and related entity advances and receivables, all as
determined in accordance with G.A.A.P.

 

g.“Current Maturity of Long-Term Debt” (“CMLTD”) means, for any period, the
scheduled principal loan or capital lease payments paid or required to be paid
during the applicable period.

 

h.“Current Liabilities” means, at any time, the aggregate amount of all
liabilities and obligations which are due and payable on demand or within twelve
(12) months from such time, or should be properly reflected as attributable to
such twelve (12) month period in accordance with G.A.A.P.

 

  i.   “Current Ratio” means the ratio of Current Assets to Current Liabilities.

 

j.“Distributions” means any dividend or other form of distribution (whether in
cash, securities or other property) with respect to any stock, membership or
other form of equity interest in Borrower or any Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such interests or any option,
warrant or other right to acquire any such interests, in each case in accordance
with the applicable governing documents of Borrower or Subsidiary, as the case
may be, or otherwise.

 

 

 



k.“EBITDA” shall mean net income after tax, plus depreciation, plus
amortization, plus interest expense, plus non-cash expenses, less non-cash
income, all as determined in accordance with G.A.A.P.

 

l.“Fixed Charge Coverage Ratio” means, at any time, EBITDA less CAPEX less
Distributions (but not preferred dividends) plus rental and operating lease
payments plus other defined fixed charges.

 

m.“G.A.A.P.” means, with respect to any date of determination, generally
accepted accounting principles as used by the Financial Accounting Standards
Board and/or the American Institute of Certified Public Accountants consistently
applied and maintained throughout the periods indicated.

 

n.“Interest Expense” means all finance charges reflected on the income statement
as interest expense for all obligations of Borrower to any person, including,
but not limited to, Bank, as shown on any properly prepared balance sheet in
accordance with G.A.A.P.

 

o.“Long Term Debt” means all obligations of Borrower to any person, including,
but not limited to, the Obligations, payable more than twelve (12) months from
the date of their creation, which in accordance with G.A.A.P. are properly shown
on the balance sheet as a liability (excluding reserves for deferred income
taxes) for the period then ended.

 

p.“Obligations” means any and all indebtedness or other obligations of the
Borrower to the Bank in any capacity, now existing or hereafter incurred,
however created or evidenced, regardless of kind, class or form, whether direct,
indirect, absolute or contingent (including obligations pursuant to any
guaranty, endorsement, other assurance of payment or otherwise), whether joint
or several, whether from time to time reduced and thereafter increased, or
entirely extinguished and thereafter reincurred, together with all extensions,
renewals and replacements thereof, and all interest, fees, charges, costs or
expenses which accrue on or in connection with the foregoing, including any
indebtedness or obligations (i) not yet outstanding but contracted for, or with
regard to which any other commitment by the Bank exists; (ii) arising prior to,
during or after any pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding; (iii) owed by the Borrower to others and which the Bank obtained, or
may obtain, by assignment or otherwise; and (iv) payable under this Agreement.

 

q.“Permitted Distributions” has the meaning set forth in the Schedule.

 

r.“Permitted Guaranties” has the meaning set forth in the Schedule.

 

s.“Permitted Indebtedness” has the meaning set forth in the Schedule.

 

t.“Permitted Investments” has the meaning set forth in the Schedule.

 

u.“Permitted Liens” has the meaning set forth in the Schedule.

 

v.“Permitted Loans” has the meaning set forth in the Schedule.

 

w.“Quick Ratio” means the ratio of Current Assets less inventory (net of LIFO
Reserve), to Current Liabilities.

 

x.“Schedule” means Schedule A, attached hereto and made a part hereof.

 

y.“Subordinated Debt” means all indebtedness of the Borrower which has been
formally subordinated to payment and collection of the Obligations on written
terms approved by Bank in writing.

 

z.“Subsidiary” means any corporation or other business entity of which at least
fifty percent (50%) of the voting stock or other ownership interest is owned by
the Borrower directly or indirectly through one or more Subsidiaries.

 

aa.“Tangible Net Worth” means the aggregate assets of Borrower excluding all
intangible assets, including, but not limited to, goodwill, licenses,
trademarks, patents, copyrights, organization costs, appraisal surplus, officer,
stockholder, related entity and employee advances or receivables, mineral rights
and the like, less liabilities, plus Subordinated Debt, all determined in
accordance with G.A.A.P. (except to the extent that under G.A.A.P. “tangible net
worth” excludes leasehold improvements which are included in “Tangible Net
Worth” as defined herein).

 

bb.“Total Funded Debt” means the sum of all obligations for borrowed money
(including Subordinated Debt and guaranties of obligations for borrowed money
plus all capital lease obligations.

 

cc.“Total Liabilities” means the aggregate amount of all assets of the Borrower
less the sum of shareholder equity and Subordinated Debt (if any), as shown on
the balance sheet properly prepared in accordance with G.A.A.P.

 

 

 



dd.“Transaction Documents” means this Agreement and all documents, instruments
or other agreements by the Borrower in favor of the Bank in connection (directly
or indirectly) with the Obligations, whether now or hereafter in existence,
including, without limitation, promissory notes, security agreements, guaranties
and letter of credit reimbursement agreements.

 

ee.“Unencumbered Liquid Assets” means cash, cash equivalents and/or publicly
traded/quoted marketable securities acceptable to Bank in its sole discretion,
free of any lien or other encumbrance. Account assets held in a fiduciary
capacity by Borrower shall not qualify as Unencumbered Liquid Assets.

 

ff.“Unfunded Capital Expenditures” means, for any relevant period, the amount of
Capital Expenditures paid for out of ordinary operating cash flow and not
financed through the incurrence of debt or the issuance of equity.

 

gg.“Working Capital” means that amount which is equal to the excess of Current
Assets over Current Liabilities.

 

hh.Corning Revolver. Means the Replacement Daily Adjusting LIBOR Revolving Note
between Bank and Corning Natural Gas Corporation dated August 31, 2020 in the
maximum principal amount of $8,000,000.00, including any extension or
modification thereof.

 

2.REPRESENTATIONS AND WARRANTIES. The Borrower makes the following
representations and warranties and any “Additional Representations and
Warranties” on the Schedule, all of which shall be deemed to be continuing
representations and warranties as long as this Agreement is in effect:

 

  a) Good Standing; Authority. The Borrower and each Subsidiary (if either is
not an individual) is duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it was formed. The Borrower and each
Subsidiary is duly authorized to do business in each jurisdiction in which
failure to be so qualified might have a material adverse effect on its business
or assets and has the power and authority to own each of its assets and to use
them in the ordinary course of business as contemplated now and in the future.

 

  b) Compliance. The Borrower and each Subsidiary conducts its business and
operations and the ownership of its assets in compliance with each applicable
statute, regulation and other law, including environmental laws. All approvals,
including authorizations, permits, consents, franchises, licenses,
registrations, filings, declarations, reports and notices (the “Approvals”)
necessary for the conduct of the Borrower’s and each Subsidiary’s business and
for the Credit have been duly obtained and are in full force and effect. The
Borrower and each Subsidiary is in compliance with the Approvals. The Borrower
and each Subsidiary (if either is not an individual) is in compliance with its
certificate of incorporation, by-laws, partnership agreement, articles of
organization, operating agreement or other applicable organizational or
governing document as may be applicable to the Borrower or a Subsidiary
depending on its organizational structure (“Governing Documents”). The Borrower
and each Subsidiary is in compliance with each agreement to which it is a party
or by which it or any of its assets is bound.

 

  c) Legality. The execution, delivery and performance by the Borrower of this
Agreement and all related documents, including the Transaction Documents, (i)
are in furtherance of the Borrower’s purposes and within its power and
authority; (ii) do not (A) violate any statute, regulation or other law or any
judgment, order or award of any court, agency or other governmental authority or
of any arbitrator with respect to the Borrower or any Subsidiary or (B) violate
the Borrower’s or any Subsidiary’s Governing Documents (if either is not an
individual), constitute a default under any agreement binding on the Borrower or
any Subsidiary or result in a lien or encumbrance on any assets of the Borrower
or any Subsidiary; and (iii) if the Borrower or any Subsidiary is not an
individual, have been duly authorized by all necessary organizational actions.

 

  d) Fiscal Year. The fiscal year of the Borrower is the calendar year unless
the following blank states otherwise: year ending September 30th.

 

  e) Title to Assets. The Borrower and each Subsidiary has good and marketable
title to each of its assets free of security interests, mortgages or other liens
or encumbrances, except as set forth on the Schedule titled “Permitted Liens” or
pursuant to the Bank’s prior written consent.

 

  f) Judgments and Litigation. There is no pending or threatened claim, audit,
investigation, action or other legal proceeding or judgment, order or award of
any court, agency or other governmental authority or arbitrator (any, an
“Action”) which involves the Borrower, its Subsidiaries or their respective
assets and might have a material adverse effect upon the Borrower or any
Subsidiary or threaten the validity of the Credit, any Transaction Document or
any related document or action. Borrower will immediately notify the Bank in
writing upon acquiring knowledge of any such Action.

 

 

 



  g) Full Disclosure. Neither this Agreement nor any certificate, financial
statement or other writing provided to the Bank by or on behalf of the Borrower
or any Subsidiary contains any statement of fact that is incorrect or misleading
in any material respect or omits to state any fact necessary to make any such
statement not incorrect or misleading. The Borrower has not failed to disclose
to the Bank any fact that might have a material adverse effect on the Borrower
or any Subsidiary.

 

3.AFFIRMATIVE COVENANTS. So long as this Agreement is in effect, the Borrower
will comply, and cause each of its Subsidiaries to comply, with the following
covenants and any other “Additional Affirmative Covenant” contained in the
Schedule:

 

a)     Financial Statements and Other Information. Promptly deliver to the Bank
(i) within sixty (60) days after the end of each of its first three fiscal
quarters, an internally prepared financial statement of the Borrower and each
subsidiary as of the end of such quarter, which financial statement shall
consist of income and cash flows for the quarter, for the corresponding quarter
in the previous fiscal year and for the period from the end of the previous
fiscal year, with a consolidating and consolidated balance sheet as of the
fiscal year end all in such detail as the Bank may request; (ii) Borrower shall
cause Corning Natural Gas Holding Corporation (“Holding”) to promptly deliver to
the Bank copies of all annual reports, proxy statements and similar information
distributed to shareholders, partners or members and of all filings with the
Securities and Exchange Commission and the Pension Benefit Holding Corporation
and shall provide in form satisfactory to the Bank: (i) within sixty (60) days
after the end of each of its first three fiscal quarters, consolidating and
consolidated statements of income and cash flows for the quarter, for the
corresponding quarter in the previous fiscal year and for the period from the
end of the previous fiscal year, with a consolidating and consolidated balance
sheet as of the quarter end; and (ii) within one-hundred twenty days (120) after
the end of each fiscal year, consolidating and consolidated statements of
Holding’s income and cash flows and its consolidating and consolidated balance
sheet as of the end of such fiscal year, setting forth comparative figures for
the preceding fiscal year and to be:

 

x audited           o reviewed          q compiled

 

by an independent certified public accountant acceptable to the Bank; all such
statements shall be certified by Holding’s chief financial officer or partner to
be correct, not misleading and in accordance with Holding’s records and to
present fairly the results of Holding’s operations and cash flows and if annual
its financial position at year end in conformity with generally accepted
accounting principles. If no box is checked, Holding shall deliver financial
statements and information in the form and at the times satisfactory to the
Bank. Holding represents that its assets are not subject to any liens,
encumbrances or contingent liabilities except as fully disclosed to the Bank in
such statements. Holding authorizes the Bank from time to time to obtain, verify
and review all financial data deemed appropriate by the Bank in connection with
the Obligations, including without limitation credit reports from agencies.
Holding understands this requirement and has satisfied itself as to its meaning
and consequences and acknowledges that it has made its own arrangements for
keeping informed of changes or potential changes affecting the Borrower
including the Borrower’s financial condition; within one hundred twenty (120)
days after the end of each fiscal year, internally prepared statement of the
Borrower and internally prepared consolidating and consolidated statements of
income and cash flows and its consolidating and consolidated balance sheet as of
the end of such fiscal year, setting forth comparative figures for the preceding
fiscal year; all such statements shall be certified by the Borrower’s chief
financial officer to be correct and in accordance with the Borrower’s and each
Subsidiary’s records and to present fairly the results of the Borrower’s and
each Subsidiary’s operations and cash flows and its financial position at year
end; and (iii) with each of the financial statements set forth above in clauses
(i) and (ii) statement of income, a certificate executed by the Borrower’s chief
executive or chief financial officers or other such person responsible for the
financial management of the Borrower (A) setting forth the computations required
to establish the Borrower’s compliance with each financial covenant, if any,
during the statement period, (B) stating that the signer of the certificate has
reviewed this Agreement and the operations and condition (financial or other) of
the Borrower and each of its Subsidiaries during the relevant period and (C)
stating that no Event of Default occurred during the period, or if an Event of
Default did occur, describing its nature, the date(s) of its occurrence or
period of existence and what action the Borrower has taken with respect thereto;
and (iv) prior to December 31 of each year, Borrower’s operating and capital
budgets for the succeeding year. The Borrower shall also promptly provide the
Bank with copies of all annual reports, proxy statements and similar information
distributed to shareholders, partners or members, and copies of all filings with
the Securities and Exchange Commission and the Pension Benefit Guaranty
Corporation, and shall provide, in form satisfactory to the Bank, such
additional information, reports or other information as the Bank may from time
to time reasonably request regarding the financial and business affairs of the
Borrower or any Subsidiary. If the Borrower is an individual, the Borrower shall
provide annually a personal financial statement in form and detail acceptable to
the Bank and such other financial information as the Bank may from time to time
reasonably request. Promptly upon the request of the Bank from time to time,
Borrower shall supply all additional information requested and permit the Bank’s
officers, employees, accountants, attorneys and other agents to (x) visit and
inspect each of Borrower’s premises, (y) Upon no less than seven (7) days
advance written notice to Borrower Bank may, at Bank’s sole expense, examine,
audit, copy and extract from Borrower’s records and (z)

 

 

discuss Borrower’s or its affiliates’ business, operations, assets, affairs or
condition (financial or other) with its responsible officers and independent
accountants.

 

  a) Accounting; Tax Returns and Payment of Claims. Maintain a system of
accounting and reserves in accordance with generally accepted accounting
principles, has filed and will file each tax return required of it and, except
as disclosed in the Schedule, has paid and will pay when due each tax,
assessment, fee, charge, fine and penalty imposed by any taxing authority upon
it or any of its assets, income or franchises, as well as all amounts owed to
mechanics, materialmen, landlords, suppliers and the like in the normal course
of business. Borrower shall notify Bank of any pending assessments or
adjustments of its income tax payable with respect to any year.

 

  b) Inspections. Promptly upon the Bank’s request permit the Bank’s officers,
attorneys or other agents to inspect its and its Subsidiary’s premises, examine
and copy its records and discuss its and its Subsidiary’s business, operations
and financial or other condition with its and its Subsidiary’s responsible
officers and independent accountants.

 

  c) Operating Accounts. Maintain all bank accounts with the Bank.

 

  d) Changes in Management and Control. Immediately upon any change in the
identity of the Borrower’s chief executive officers or in its beneficial
ownership, the Borrower will provide to the Bank a certificate executed by its
senior individual authorized to transact business on behalf of the Borrower,
specifying such change.

 

  e) Notice of Defaults, Change of Address and Material Adverse Changes.
Immediately upon acquiring reason to know of (i) any Event of Default, (ii) any
event or condition that might have a material adverse effect upon the Borrower
or any Subsidiary or (iii) any change of its address or of the location of any
collateral securing the Obligations, or (iv) any Action, the Borrower will
provide to the Bank a certificate executed by the Borrower’s senior individual
authorized to transact business on behalf of the Borrower, specifying the
date(s) and nature of the event or the Action and what action the Borrower or
its Subsidiary has taken or proposes to take with respect to it.

 

  f) Insurance. Maintain its property in good repair and will on request provide
the Bank with evidence of insurance coverage satisfactory to the Bank, including
fire and hazard, liability, workers’ compensation and business interruption
insurance and flood hazard insurance as required.

 

  g) Further Assurances. Promptly upon the request of the Bank, the Borrower
will execute and deliver each writing and take each other action that the Bank
deems necessary or desirable in connection with any transaction contemplated by
this Agreement. In the event that Borrower or any of its Subsidiaries shall
create or acquire a new Subsidiary after the date hereof but while this
Agreement is in effect or any Obligation remains outstanding, Borrower shall
cause such new Subsidiary to execute such agreements or other documents as shall
be required in Bank’s sole and absolute discretion so as to join this Agreement
as an additional borrower, guarantor or such other capacity as Bank deems
appropriate in its sole and absolute discretion. Borrower shall deliver such
resolutions, organizational documents, and such other items as Bank may
reasonably requires in connection with same.

 

i.Additional Closing Conditions. As an additional condition to any advance of
new funds to Borrower on or after the date of this Agreement to be evidenced by
the Multiple Disbursement Term Note: (i) Borrower must provide to Bank evidence
that it has contributed from working capital the amount of not less than 40% of
the cost of any capital expenditure project financed with such advance; and (ii)
Borrower must provide a copy of its most current capital expenditure tracking
report submitted to the State of New York Public Service Commission with any
request for advance.

 

4.NEGATIVE COVENANTS. As long as this Agreement is in effect, the Borrower shall
not violate, and shall not suffer or permit any of its Subsidiaries to violate,
any of the following covenants and any “Additional Negative Covenant” on the
Schedule. The Borrower shall not:

 

  a) Intentionally Omitted.

 

  b) Intentionally Omitted.

 

  c) Intentionally Omitted.

 

  d) Intentionally Omitted.

 

  e) Intentionally Omitted.

 

  f) Intentionally Omitted.

 

 

 



  g) Changes In Form or Control. (i) Transfer or dispose of substantially all of
its assets, (ii) acquire substantially all of the assets of any other entity,
(iii) do business under or otherwise use any name other than its true name or
(iv) make any material change in its business, structure, ownership, purposes or
operations that might have a material adverse effect on the Borrower or any of
its Subsidiaries. If the Borrower or any Subsidiary is not an individual, (i)
participate in any merger, consolidation or other absorption or (ii) make,
terminate or permit to be revoked any election pursuant to Subchapter S of the
Internal Revenue Code.

 

h.Sale of Assets. Sell, transfer lease or otherwise dispose of any assets
(including, without limitation, pursuant to any sale/leaseback transaction,
securitization transaction, or with respect to any equity interest owned by it)
other than sales, transfers and dispositions of (y) inventory in the ordinary
course of business and (z) used, obsolete, worn out or surplus equipment or
property in the ordinary course of business;

 

5.FINANCIAL COVENANTS. During the term of this Agreement, the Borrower shall not
violate, and shall not suffer or permit any of its Subsidiaries to violate, any
of the following covenants (complete applicable financial covenant) or any
Additional Financial Covenants on the Schedule. For purposes of this Section, if
the Borrower has any Subsidiaries all references to the Borrower shall include
the Borrower and all of its Subsidiaries on a consolidated basis. Unless a
different measurement period is specified, compliance for the financial
covenants shall be required at all times.

 

o     A.     Borrower shall maintain Tangible Net Worth of not less than
$_________________, measured (select one: quarterly or annually) ______________
as of each (select one: quarter or fiscal year) ___________ end.

 

x     B.     Borrower shall maintain a ratio of Total Funded Debt, excluding the
then principal balance on the Corning Revolver, to Tangible Net Worth of not
greater than 1:40:1.0, measured quarterly based on Borrower’s trailing twelve
(12) month operating performance as reflected in Borrower’s fiscal quarterly
financial statements.

 

o     C.     Borrower shall maintain a Fixed Charge Coverage Ratio of not less
than [___.___] to 1.00 measured quarterly on a trailing twelve month basis,
commencing with the period ending [__________________].

 

x     D.     Borrower shall maintain a ratio of Total Funded Debt, excluding the
then principal balance due on the Corning Revolver to EBITDA of not greater than
3.75:1.0, measured quarterly based on Borrower’s trailing twelve (12) month
operating performance as reflected in Borrower’s fiscal quarterly financial
statements

 

o     E.     Borrower shall not have suffered a net loss as of each fiscal year
end, as determined in accordance with G.A.A.P., as reflected on its financial
statements furnished to Bank pursuant to the requirements of this Agreement.

 

o     F.     Borrower shall maintain a Current Ratio of not less than
________________:______________, measured (select one: quarterly or annually)
______________ as of each (select one: quarter or fiscal year) ___________ end.

 

o     G.     Borrower shall maintain a Quick Ratio of not less than
________________ to 1.00, measured [quarterly/annually] as of each
quarter/fiscal year] end.

 

o     H.     Borrower shall maintain Working Capital of not less than
$______________________________, measured (select one: quarterly or annually)
______________ as of each (select one: quarter or fiscal year)___________ end.

 

x     I.     Minimum Cash Flow Coverage ratio. Borrower shall maintain Cash Flow
Coverage of not less than 1.10:1.0, measured quarterly based on Borrower’s
trailing twelve (12) month operating performance as reflected in Borrower’s
fiscal quarterly financial statements.

 

o     J.     Without the prior written consent of Bank, Borrower shall not make
any Capital Expenditures in excess of $______________ in the aggregate during
any fiscal year of Borrower.

 

o     K.     Borrower shall not pay or accrue during any fiscal year
compensation (including but not limited to all salary, bonuses, consulting,
management or other fees, rentals and other payments to any person owning or
managing 5%or more of the Borrower or any relative or cohabitant of such a
person, and to any entity under common control with or controlling the Borrower)
exceeding $_______________ in the aggregate.

 

o     L.     Borrower shall not become obligated as lessee pursuant to operating
leases exceeding $_______________ in the aggregate during any fiscal year.

 

 

 



6.DEFAULT.

 

  a) Events of Default. Any of the following events or conditions shall
constitute an “Event of Default”: (i) failure by the Borrower to pay when due
(whether at the stated maturity, by acceleration, upon demand or otherwise) the
Obligations, or any part thereof, or there occurs any event or condition which
after notice, lapse of time or after both notice and lapse of time will permit
acceleration of any Obligation; (ii) default by the Borrower in the performance
of any obligation, term or condition of this Agreement, the other Transaction
Documents or any other agreement with the Bank or any of its affiliates or
subsidiaries (collectively, “Affiliates”); (iii) failure by the Borrower to pay
when due (whether at the stated maturity, by acceleration, upon demand or
otherwise) any indebtedness or obligation owing to any third party or any
Affiliate, the occurrence of any event which could result in acceleration of
payment of any such indebtedness or obligation or the failure to perform any
agreement with any third party or any Affiliate; (iv) the Borrower is dissolved,
becomes insolvent, generally fails to pay or admits in writing its inability
generally to pay its debts as they become due; (v) the Borrower makes a general
assignment, arrangement or composition agreement with or for the benefit of its
creditors or makes, or sends notice of any intended, bulk sale; the sale,
assignment, transfer or delivery of all or substantially all of the assets of
the Borrower to a third party; or the cessation by the Borrower as a going
business concern; (vi) the Borrower files a petition in bankruptcy or institutes
any action under federal or state law for the relief of debtors or seeks or
consents to the appointment of an administrator, receiver, custodian or similar
official for the wind up of its business (or has such a petition or action filed
against it and such petition action or appointment is not dismissed or stayed
within forty-five (45) days; (vii) the reorganization, merger, consolidation or
dissolution of the Borrower (or the making of any agreement therefor); (viii)
the death or judicial declaration of incompetency of the Borrower, if an
individual; (ix) the entry of any judgment or order of any court, other
governmental authority or arbitrator against the Borrower which Bank in good
faith determines shall have a material adverse effect on the Borrower or the
Borrower’s ability to pay or perform the Obligations; (x) falsity, omission or
inaccuracy of facts submitted to the Bank or any Affiliate (whether in a
financial statement or otherwise); (xi) an adverse change in the Borrower, its
business, assets, operations, affairs or condition (financial or otherwise) from
the status shown on any financial statement or other document submitted to the
Bank or any Affiliate, and which change the Bank determines will have a material
adverse effect on (a) the Borrower, its business, assets, operations or
condition (financial or otherwise), or (b) the ability of the Borrower to pay or
perform the Obligations; (xii) any pension plan of the Borrower fails to comply
with applicable law or has vested unfunded liabilities that, in the opinion of
the Bank, might have a material adverse effect on the Borrower’s ability to
repay its debts; (xiii) failure of the Borrower to supply new or additional
collateral within ten (10) days of request by the Bank; (xiv) the occurrence of
any event described in sub-paragraph(i) through and including(xiii) hereof with
respect to any Subsidiary or to any endorser, guarantor or any other party
liable for, or whose assets or any interest therein secures, payment of any of
the Obligations; or (xv) the Bank in good faith deems itself insecure with
respect to payment or performance of the Obligations.

 

  b) Rights and Remedies Upon Default. Upon the occurrence of any Event of
Default, the Bank without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law)
to or upon the Borrower, any Subsidiary or any other person (all and each of
which demands, presentments, protests, advertisements and notices are hereby
waived), may exercise all rights and remedies under the Borrower’s or its
Subsidiaries’ agreements with the Bank or its Affiliates, applicable law, in
equity or otherwise and may declare all or any part of any Obligations not
payable on demand to be immediately due and payable without demand or notice of
any kind and terminate any obligation it may have to grant any additional loan,
credit or other financial accommodation to the Borrower or any Subsidiary. All
or any part of any Obligations whether or not payable on demand, shall be
immediately due and payable automatically upon the occurrence of an Event of
Default in sub-paragraph (vi) above. The provisions hereof are not intended in
any way to affect any rights of the Bank with respect to any Obligations which
may now or hereafter be payable on demand.

 

7.EXPENSES. The Borrower shall pay to the Bank on demand all costs and expenses
(including all fees and disbursements of counsel retained for advice, suit,
appeal or other proceedings or purpose and of any experts or agents it may
retain), which the Bank may incur in connection with (i) the administration of
the Obligations, including any administrative fees the Bank may impose for the
preparation of discharges, releases or assignments to third-parties; (ii) the
enforcement and collection of any Obligations or any guaranty thereof; (iii) the
exercise, performance, enforcement or protection of any of the rights of the
Bank hereunder; or (iv) the failure of the Borrower or any Subsidiary to perform
or observe any provisions hereof. After such demand for payment of any cost,
expense or fee under this Section or elsewhere under this Agreement, the
Borrower shall pay interest at the highest default rate specified in any
instrument evidencing any of the Obligations from the date payment is demanded
by the Bank to the date reimbursed by the Borrower. All such costs, expenses or
fees under this Agreement shall be added to the Obligations.

 

8.TERMINATION. This Agreement shall remain in full force and effect until (i)
all Obligations outstanding, or contracted or committed for (whether or not
outstanding), shall be finally and irrevocably paid in full and (ii) all
Transaction Documents have been terminated by the Bank.

 

 

 



9.RIGHT OF SETOFF. If an Event of Default occurs, the Bank shall have the right
to set off against the amounts owing under this Agreement and the other
Transaction Documents any property held in a deposit or other account or
otherwise with the Bank or its Affiliates or otherwise owing by the Bank or its
Affiliates in any capacity to the Borrower, its Subsidiary or any guarantor of,
or endorser of any of the Transaction Documents evidencing, the Obligations.
Such setoff shall be deemed to have been exercised immediately at the time the
Bank or such Affiliate elect to do so.

 

10.USA PATRIOT ACT NOTICE. Bank hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act (“Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow Bank to identify the Borrower in accordance with the Patriot
Act.  The Borrower agrees to, promptly following a request by Bank, provide all
such other documentation and information that Bank requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

11. MISCELLANEOUS.

 

  a) Notices. Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Borrower
(at its address on the Bank’s records) or to the Bank (at the address on page
one and separately to the Bank officer responsible for Borrower’s relationship
with the Bank). Such notice or demand shall be deemed sufficiently given for all
purposes when delivered (i) by personal delivery and shall be deemed effective
when delivered, or (ii) by mail or courier and shall be deemed effective three
(3) business days after deposit in an official depository maintained by the
United States Post Office for the collection of mail or one (1) business day
after delivery to a nationally recognized overnight courier service (e.g.,
Federal Express). Notice by e-mail is not valid notice under this or any other
agreement between Borrower and the Bank.

 

  b) Generally Accepted Accounting Principles. Any financial calculation to be
made, all financial statements and other financial information to be provided,
and all books and records, system of accounting and reserves to be kept in
connection with the provisions of this Agreement, shall be in accordance with
generally accepted accounting principles consistently applied during each
interval and from interval to interval; provided, however, that in the event
changes in generally accepted accounting principles shall be mandated by the
Financial Accounting Standards Board or any similar accounting body of
comparable standing, or should be recommended by Borrower’s certified public
accountants, to the extent such changes would affect any financial calculations
to be made in connection herewith, such changes shall be implemented in making
such calculations only from and after such date as Borrower and the Bank shall
have amended this Agreement to the extent necessary to reflect such changes in
the financial and other covenants to which such calculations relate.

 

  c) Indemnification. If after receipt of any payment of all, or any part of,
the Obligations, the Bank is, for any reason, compelled to surrender such
payment to any person or entity because such payment is determined to be void or
voidable as a preference, an impermissible setoff, or a diversion of trust
funds, or for any other reason, the Transaction Documents shall continue in full
force and the Borrower shall be liable, and shall indemnify and hold the Bank
harmless for, the amount of such payment surrendered. The provisions of this
Section shall be and remain effective notwithstanding any contrary action which
may have been taken by the Bank in reliance upon such payment, and any such
contrary action so taken shall be without prejudice to the Bank’s rights under
the Transaction Documents and shall be deemed to have been conditioned upon such
payment having become final and irrevocable. The provisions of this
Section shall survive the termination of this Agreement and the Transaction
Documents.

 

  d) Further Assurances. From time to time, the Borrower shall take, and cause
its Subsidiaries to take, such action and execute and deliver to the Bank such
additional documents, instruments, certificates, and agreements as the Bank may
reasonably request to effectuate the purposes of the Transaction Documents.

 

  e) Cumulative Nature and Non-Exclusive Exercise of Rights and Remedies. All
rights and remedies of the Bank pursuant to this Agreement and the Transaction
Documents shall be cumulative, and no such right or remedy shall be exclusive of
any other such right or remedy. In the event of any unreconcilable
inconsistencies, this Agreement shall control. No single or partial exercise by
the Bank of any right or remedy pursuant to this Agreement or otherwise shall
preclude any other or further exercise thereof, or any exercise of any other
such right or remedy, by the Bank.

 

  f) Governing Law; Jurisdiction. This Agreement has been delivered to and
accepted by the Bank and will be deemed to be made in the State of New York.
Except as otherwise provided under federal law, this Agreement will be
interpreted in accordance with the laws of the State of New York excluding its
conflict of laws rules. BORROWER HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF NEW YORK IN A COUNTY
OR JUDICIAL DISTRICT WHERE THE BANK MAINTAINS A BRANCH AND CONSENTS THAT THE
BANK MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND AT BORROWER’S ADDRESS
SET FORTH ABOVE FOR PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED
IN THIS AGREEMENT WILL PREVENT THE BANK FROM BRINGING ANY ACTION, ENFORCING ANY
AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST BORROWER INDIVIDUALLY,
AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF BORROWER WITHIN ANY OTHER
COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC JURISDICTION. Borrower acknowledges
and agrees that the venue provided above is the most convenient forum for both
the Bank and Borrower. Borrower waives any objection to venue and any objection
based on a more convenient forum in any action instituted under this Agreement.

 

 

 



  g) Joint and Several; Successors and Assigns. If there is more than one
Borrower, each of them shall be jointly and severally liable for all amounts,
which become due, and the performance of all obligations under this Agreement,
and the term “the Borrower” shall include each as well as all of them. This
Agreement shall be binding upon the Borrower and upon its heirs and legal
representatives, its successors and assignees, and shall inure to the benefit
of, and be enforceable by, the Bank, its successors and assignees and each
direct or indirect assignee or other transferee of any of the Obligations;
provided, however, that this Agreement may not be assigned by the Borrower
without the prior written consent of the Bank.

 

  h) Waivers; Changes in Writing. No failure or delay of the Bank in exercising
any power or right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The
Borrower expressly disclaims any reliance on any course of dealing or usage of
trade or oral representation of the Bank (including representations to make
loans to the Borrower) and agrees that none of the foregoing shall operate as a
waiver of any right or remedy of the Bank. No notice to or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless made specifically in writing by the Bank and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No modification to any provision of this Agreement
shall be effective unless made in writing in an agreement signed by the Borrower
and the Bank.

 

  i) Interpretation. Unless the context otherwise clearly requires, references
to plural includes the singular and references to the singular include the
plural; references to “individual” shall mean a natural person and shall include
a natural person doing business under an assumed name (e.g., a “DBA”); the word
“or” has the inclusive meaning represented by the phrase “and/or”; the word
“including”, “includes” and “include” shall be deemed to be followed by the
words “without limitation”; and captions or section headings are solely for
convenience and not part of the substance of this Agreement. Any representation,
warranty, covenant or agreement herein shall survive execution and delivery of
this Agreement and shall be deemed continuous. Each provision of this Agreement
shall be interpreted as consistent with existing law and shall be deemed amended
to the extent necessary to comply with any conflicting law. If any provision
nevertheless is held invalid, the other provisions shall remain in effect. The
Borrower agrees that in any legal proceeding, a photocopy of this Agreement kept
in the Bank’s course of business may be admitted into evidence as an original.

 

j.Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

k.Waiver of Jury Trial. The Borrower and the Bank hereby knowingly, voluntarily,
and intentionally waive any right to trial by jury the Borrower and the Bank may
have in any action or proceeding, in law or in equity, in connection with this
Agreement or any transactions related hereto. The Borrower represents and
warrants that no representative or agent of the Bank has represented, expressly
or otherwise, that the Bank will not, in the event of litigation, seek to
enforce this jury trial waiver. The Borrower acknowledges that the Bank has been
induced to enter into this Agreement by, among other things, the provisions of
this Section.

 

 

 

This Fourth Amended Replacement and Restated Credit Agreement is intended to
supersede and fully replace the previous Third Amended Replacement and Restated
Credit Agreement which was executed by the parties hereto on June 27, 2019. This
Fourth Amended Replacement Credit Agreement shall govern the Replacement Term
Note between Borrower and Bank in the principal amount of $29,000,000.00 dated
November 30, 2017, the Multiple Disbursement Term Note between Borrower and Bank
in the principal amount of $3,600,000.00

 

 

dated August 15, 2018, the Multiple Disbursement Term Note between Borrower and
Bank in the principal amount of $3,127,000.00 dated June 27, 2019, the
Replacement Daily Adjusting Libor Revolving Line Note between Borrower and Bank
in the principal amount of $8,000,000.00 dated August 31, 2020 and the Multiple
Disbursement Term Note between Borrower and Bank in the principal amount of
$3,178,000.00 dated August 31, 2020, including extensions or modifications
thereto.

 

Acknowledgment. Borrower acknowledges that it has read and understands all the
provisions of this Agreement, including the Governing Law, Jurisdiction and
Waiver of Jury Trial, and has been advised by counsel as necessary or
appropriate.

 

            M&T BANK             By /s/ Edgar B. Parsons, III Signature of
Witness           Name: Edgar B. Parsons, III Typed Name of Witness          
Title: Vice President                     CORNING NATURAL GAS CORPORATION      
              By /s/ Michael I. German Signature of Witness           Name:
Michael I. German Typed Name of Witness           Title: President/Chief
Executive Officer

 



 

 

 